JllIj \<\>2s)i£


TWA IkttckA o-f                     "ToAS
P.o. 65*. lZt>4r?
/Win .71           I%1\\-Ztf1


      Ul              A-ppeAl Mo. bl-\S-bOttD-C&

Mr.   Kuki


 CWflt. On                  l//4//f         T mi;   -hr/ih^W^d     ttcao Cas^hcw
 Umf *fa           d/ewLJ &rrtc4iinal Aunhr %P.O. &>* ftf?j£kft~
 Uv\J iTX "ITS2? . On *Hils Attn* day , X ia*u flotrffeJ 4kdr

 /iwpc&sibk nr m^ V& dbfa/Vi /M rn£feri&.h
      X A*u/£ Mtrhrs p&ftJiAci in mum*pit daurrS iHut&roft i J- /tm
unsure irvhiU dm <#/?/ lixis psshtultur &rr*sfon<Je<fici., 76cJ~lb\s
iyiai/ -foriAJiiniiM *<jsIm If 4 rxfhir hwelu process. S under ^
 dhtoid rkaf ^\iJ &iirr opwifed in pnttist prccedarej amd 4im&
 donstrui/ifc > ~Tf\trtrort j if uca n&i/t stiff me an4 dtfrtsptmlthU'
U/imfa $t/J> ifHit frAMttX request fA#h Ueti p/e4SC Send 4 CoM
or nti thaitrio./ yfo my Currtnt address.
      M) year tf&rh in HuS /n*fcr drt hujMef Mprecfakd' Ih^jz
jccit ZreSeivedN
            JUL 2 3 2015                         fapt&ffuf/uj
          THIRD COURT OF APPEALS.
      \      JEFFREY D. KYI Ey


                                                CL£V£L/tolb CdtZRECTlOUbL CUJTZU
                                                Po (io% 107s
                                                CL&blfrNb, TZY/B     77 ZZ 2
                                 J? -s> r^ £
                                 re °      C 3

                                r-




                                . '   oo   ^   >v




                                <1
                                o              u




                                           2 is



(I)



i\>
in


4.:.




           t5'^
           3         7*
                           f
                           ^
           5   c? fy       •>
               Cf.         O


       5)
                           c-

       ^si
       c^S^                =3
       0<J o
       *^«.
                     ~\1
                           2?
                           r^
       '                   •<
           |         -*
                     nx    p
       I-
                     c^    ?5
       ^
       *<                  P
       ^                   ">